DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are accepted.
Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowed because the prior art of record neither anticipates nor renders obvious the limitations of the independent claim in individual combination.
For example, the prior art of record neither anticipates nor renders the limitations obvious of a method for manufacturing a capacitor, the method comprising… wherein at least one of the first mold layer and the second mold layer are made of a dielectric material having a low dielectric constant or a super low dielectric constant… and removing the first mold layer and the second mold layer, wherein the first mold layer and/or the second mold layer being made of the dielectric material are removed by ashing, as recited in combination in independent claim 1. 
The closest prior art of record, US 10,475,661 to Seo et al. (hereinafter Seo) discloses (FIG. 8-9) forming on a substrate (100), two mold layers (212, 232), two supporter layers (222, 242), a conductive pattern (612), and removal of the mold layers by ashing (column 7 lines 14-21). Seo, however, teaches the selection of a mold material with desired etch characteristics and adhesive strength (column 4 lines 2-34; column 7 line 64 to column 8 line 30), and is silent regarding wherein at least one of the first mold layer and the second mold layer are made of a dielectric material having a low dielectric constant or a super low dielectric constant, as claimed in combination. 
After careful review of the specification and the claims in the application and a search of the prior art, considering the claims a whole, the aforementioned recited limitations in the independent claim are believed to render the claim and the claims dependent thereto patentable over the prior art of record.
Therefore claims 1-16 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20120064680 (see, e.g., FIG. 3, 7: mold layers 160, 180; supporting layer 150, layer 170; removal by etching); US 9142610 (see, e.g., FIG. 7, column 6 lines 24-27: removal by etching); US 9177960 (FIG. 1S-U, column 8 lines 4-9, lines 19-25, removal by etching); US 9240441 (see, e.g., FIG. 17, 19, column 17 lines 30-44, column 4-15, removal by etching); US 9917147 (FIG. 10, 14, column 10 lines 37-45, line 63 to column 11 line 6, removal by etching); and US 9659940 (see, e.g., FIG. 24B, 26B, column 15 lines 34-42, line 64 to column 16 line 2, “a list-off process using a Limulus amoebocyte lysate (LAL), a wet etching process, or an ashing and strip process”.) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848